`Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim #9-13, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment filed on 05/12/21, states, with respect to claim #9, “smaller than the second surface roughness value”. The Examiner cannot find sufficient description within the present specifications to substantiate the amendment subject matter being added. i.e. constituting new matter. For these reasons, the Examiner request the amendment to the claim be changed.

Claim #9-13, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment filed on 05/12/21, states, with respect to 

Claim #9-13, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment filed on 05/12/21, states, with respect to claim #9, “smaller than the second surface roughness value”. 

Claim #9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is rejected based on the same reasoning as stated for the 112a rejection. Claims 10-13 are rejected due to their dependency upon claim 9. For purposes of examination, the 103 rejection using Mohammed will read on these claims as best understood. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-6 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., (U.S. Pub. No, 20110024867 A1), hereinafter referred to as "Tseng", and in view of HE et al., (U.S. Pub. No. 2016/0054189), hereinafter referred to as "He".

Tseng shows, with respect to claim #1, 4, 5, 6, and 15 a method for bonding a pair of semiconductor substrates, comprising: buffer layer (fig. #7, item 128) is formed by CVD, PVD, or other suitable techniques known in the art and is planarized by a CMP process to from a smooth surface (paragraph 0025), carrier substrate (fig. #7, item 130) may be bonded to the device substrate  (fig. #7, item 32) by molecular forces a technique known as direct bonding or optical fusion bonding or by other bonding techniques known in the art, such as metal diffusion or anodic bonding and after bonding, the device substrate and the carrier substrate may optionally be annealed to enhance bonding strength (paragraph 0025) as a complmentary metal-oxide semiconductor CMOS image sensor (paragraph 0003). 

Tseng substantially shows the claimed invention as shown in the rejection above. 
Tseng fails to show, with respect to claim #1 and 6, a method wherein performing an additional CVD after CMP and before bonding.

He teaches, with respect to claim #1 and 6, a method performing a first CVD process forming second sacrificial layer (fig. #8, item 107) (paragraph 0068), performing a CMP process (paragraph 0075) and a second CVD process forming the seconding sealing layer (fig. #14, item 113) (paragraph 0094).

claim #1 and 6, a method wherein performing an additional CVD after CMP and before bonding, into the method of Tseng, with the motivation this provides a sealing process before final bonding, as taught by He.

Tseng shows, with respect to claim #2 and 3, a method wherein the formation of a first feature over or on a second feature in the description that follows may include embodiments in which the first and second features are formed in direct contact (paragraph 0012) using a technique known as direct bonding or optical fusion bonding (paragraph 0025).

//
Claim #7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., (U.S. Pub. No, 20110024867 A1), hereinafter referred to as "Tseng", and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Rothberg".

Tseng substantially shows the claimed invention as shown in the rejection above. 
Tseng fails to show, with respect to claim #7 and 8, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules or a size smaller than 0.552 nanometers.

Rothberg teaches, with respect to claim #7 and 8, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 8, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules or a size smaller than 0.552 nanometers, into the method of Tseng, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

///

Claims  9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of Lin et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Lin".


claim #9, a method wherein average measured surface roughness (paragraph 0079) and a bonding procedure stiffening layer (fig. #7, item 142) converted into a SiO2 oxide layer prior to pre-bonding may be employed as a method to make the bonding surface (fig. #7, item 121') of a barrier layer (fig. #7, item 142) on a donor wafer (fig. #7, item 120) (paragraph 0088).

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #9, a method wherein the predetermining a first target surface roughness value and a second target surface roughness value and the first surface roughness value is greater than the first target surface roughness value and smaller than the second target surface roughness value.

Lin teaches, with respect to claim #9, a method wherein improved nozzle (fig. #3a, item 402) is capable of passing pressurized gas and molten coating particles pass therethrough to provide for the deposition of coating layers (fig. #1, item 30a & b) having a range of surface roughness averages, where the first diameter (fig. #3a, item d1) of the conical section inlet (fig. #3a, item 405) can be selected according to the minimum and maximum surface roughness desired of the first and second layers with a smaller first diameter favoring a range of relatively lower average surface roughness and spraying process parameters are then selected to provide the desired average surface roughness (paragraph 0032).

The Examiner notes that Lin does use the choice of description of a process as has been attempted by the present claim language. However, the Examiner takes the position that Lin claim #9, a method wherein the predetermining a first target surface roughness value and a second target surface roughness value and the first surface roughness value is greater than the first target surface roughness value and smaller than the second target surface roughness value, into the method of Mohamed, with the motivation this improves the resistance between the selected materials, as taught by Lin.

Mohamed shows, with respect to claim #10, a method wherein semiconductor wafer may be formed of substantially single crystal silicon and further comprising a SiO2 layer (paragraph 0026) an SiO.sub.2 layer may be actively deposited or grown on the donor wafer prior to bonding (paragraph 0006, 0056) the stiffening layer can be deposited on the glass support or receiver substrate (paragraph 0063) wherein the stiffening layer (fig. #7, item 142) may be coated with an auxiliary hydrophilic material layer (such as SiO) (paragraph 0067-0068).

Mohamed fails to show, with respect to claim #10, a method wherein a smaller than the second target surface roughness value.

Lin teaches, with respect to claim #10, a method wherein improved nozzle (fig. #3a, item 402) is capable of passing pressurized gas and molten coating particles pass therethrough to provide for the deposition of coating layers (fig. #1, item 30a & b) having a range of surface roughness averages, where the first diameter (fig. #3a, item d1) of the conical section inlet (fig. #3a, item 405) can be selected according to the minimum and maximum surface roughness desired of the first and second layers with a smaller first diameter favoring a range of relatively lower average surface roughness and spraying process parameters are then selected to provide the desired average surface roughness (paragraph 0032).

The Examiner notes that Lin does use the choice of description of a process as has been attempted by the present claim language. However, the Examiner takes the position that Lin indeed does teach a measuring of the existing roughness and then shows a deposition of a layer that changes the roughness to a degree suitable for design choice by adjusting the pressure the carrier gas. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein a smaller than the second target surface roughness value, into the method of Mohamed, with the motivation this improves the resistance between the selected materials, as taught by Lin.

Mohamed shows, with respect to claim #12, a method include forming a SiO2 layer on the stiffening layer having a thickness of about 2 nm to about 150 nm (paragraph 0019).
Mohamed shows, with respect to claim #14, a method wherein surface roughness and quality as determined by traditional measuring techniques (paragraph 0079).


////

Claim #11 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of EKINAKA et al., (U.S. Pub. No. 2018/0265731), hereinafter referred to as "Ekinaka".

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #11, a method wherein depositing the first dielectric layer comprises: depositing a silicon oxide layer at a first growth rate from about 80 angstrom per second to about 115 angstrom per second

Ekinaka teaches, with respect to claim #11, a method wherein a silicon oxide 
layer deposition rate in this case is for example, from 2 nm/sec to 10 nm/sec or more (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11, a method wherein depositing the first dielectric layer comprises: depositing a silicon oxide layer at a first growth rate from about 80 angstrom per second to about 115 angstrom per second, into the method of Mohamed, with the motivation that this decrease the inhibited stress produced by the deposition of SiO, as taught by Ekinaka.

/////
Claim #13 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of Rothberg et al., (U.S. Pub. No. 2017/0283254 A1), hereinafter referred to as "Rothberg".

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #13 a method wherein  the target surface roughness value is smaller than a size of two water molecules.

Rothberg teaches, with respect to claim #13, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of coarse to fine to achieve a thickness in the nanometer range to achieve the small package for integrated circuity, Rotherberg does not explicitly disclose a roughness of about .552nm but based on his teachings one of ordinary skill could achieve the desired thickness with no undo experimentation. Furthermore, the Examiner notes that nowhere in the specification nor the claim language has it been shown that the destination ending point is critical to the method of delivery (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13 a method wherein  the target surface roughness value is smaller than a size of two water molecules, into the method of Mohamed, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

//////
Claim #16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of Gross (U.S. Pub. No. 2003/0224559).

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #16 a method wherein the additional wafer is a micro electro-mechanical system (MEMS) wafer.

Gross teaches, with respect to claim #16, a method wherein  a silicon layer (fig. #3a , item 302) was chemically etched and/or micromachined to produce various openings (fig. #3a , item 308) and through-holes (fig. #3a , item 304), as well as gaps (fig. #3a , item 306), so that block vias could be formed and therefore the result was a structure (fig. #3a , item 300), which was designed for use in a MEMS device (paragraph 0092).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16 a method wherein the additional wafer is a micro electro-mechanical system (MEMS) wafer, into the method of Mohamed, with the motivation that in order for the MEMS structure to function as a whole, it may be advantageous to form vertical electrical interconnects between the various conductive layers which have been electrically isolated from one another by sheets of glass, as taught by Gross.


///////
Claim #17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben Mohamed et al.,  (U.S. Pub. No, 2013/0130473), hereinafter referred to as “Mohamed”, and in view of Rothberg et al.,  (U.S. Pub. No. 2017/0283254), hereinafter referred to as “Rothberg”.

Mohamed substantially shows the claimed invention as shown in the rejection above. 
Mohamed fails to show, with respect to claim #17 a method wherein the CMOS wafer includes a plurality of cavities extending from a bonding surface to a substrate of the CMOS wafer.

Rothberg teaches, with respect to claim #17, a method wherein  a second wafer (fig. #1I-J, item 131) may be bonded to the CMOS wafer (fig. #1a, item 100) wherein a membrane cavity wafer (fig. #1I-J, item 130) is formed (paragraph 0064, 0080).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17 a method wherein the CMOS wafer includes a plurality of cavities extending from a bonding surface to a substrate of the CMOS wafer, into the method of Mohamed, with the motivation that provides a structure allowing electrical contact to a bottom side of a membrane, as taught by Rothberg.


claim #18, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules.

Rothberg teaches, with respect to claim #18, a method disclosing an etching of a wafer beginning at 10 micron and substantially removes a bulk of the wafer, with a variance of coarse to fine to achieve a thickness in the nanometer range to achieve the small package for integrated circuity, Rotherberg does not explicitly disclose wherein the predetermined threshold is larger than a size of two water molecules but based on his teachings one of ordinary skill could achieve the desired thickness with no undo experimentation. Furthermore, the Examiner notes that nowhere in the specification nor the claim language has it been shown that the destination ending point is critical to the method of delivery (paragraph 0069).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18, a method wherein: a roughness of a surface of at least one of the pair of semiconductor substrates after the processing is smaller than a size of two water molecules, into the method of Tseng, with the motivation this reduces the pocket size and therefore reduces the probability of unwanted debris, as taught by Rothberg.

Mohamed fails to show, with respect to claim #19 and 20, a method wherein: the predetermined threshold is determined based at least partially on a metal density on the CMOS wafer or partially on the thickness.

claim #19 and 20, a method wherein the insulating layer (fig. #1d, item120) may then be planarized, for example using chemical mechanical polishing (CMP) (paragraph 0058). The Examiner notes that Rothberg does not state explicitly that the predetermined threshold is based on partially the metal density of the CMOS wafer. However, the Examiner takes the position that;
1) Rothberg shows the same method at arriving at a chosen thickness as the current claimed invention.
2) Nowhere has it been shown how the metal density would require the departure from the method nor how it is critical to the method, nor how much is partially contributing.
For these reasons, the Examiner takes the position that Rothberg shows the claimed method as presently presented.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19 and 20, a method wherein: the predetermined threshold is determined based at least partially on a metal density on the CMOS wafer, into the method of Mohamed, with the motivation this delivers the size to the preferred specification designs, as taught by Rothberg.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
06/21/2021


/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816